Name: Commission Regulation (EEC) No 2747/83 of 30 September 1983 on the supply of common wheat flour to the Republic of Lebanon as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/52 Official Journal of the European Communities 1 . 10 . 83 COMMISSION REGULATION (EEC) No 2747/83 of 30 September 1983 on the supply of common wheat flour to the Republic of Lebanon as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid management (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983, the Commission of the European Communities decided to grant, under a Community measure, 10 000 tonnes of cereals to Lebanon under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied, and the supply conditions which are set out in the Annexes hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p . 1 . 0 OJ No L 196, 20 . 7. 1983, p . 1 . ( «) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973 , p. 1 . (8) Of No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27. 1 . 10 . 83 Official Journal of the European Communities No L 269/53 ANNEX I 1 . Programme : 1983 2. Recipient : Republic of Lebanon 3 . Place or country of destination : Lebanon 4. Product to be mobilized : common wheat flour 5 . Total quantity : 7 300 tonnes (10 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 4 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags :  double jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'FARINE DE FROMENT : DON DE LA COMMUNAUTÃ  EUROPÃ ENNE Ã LA RÃ PUBLIQUE LIBANAISE' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 11 October 1983 16 . Shipment period : 31 October to 10 November 1983 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Lebanon, c/o 'Diplomatic Bag', Berlaymont 1 / 123, rue de la Loi , 200, B-1049 Brussels . No L 269/54 Official Journal of the European Communities 1 . 10 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE IL  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which - stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 4 569 Anker Schiffahrtsgesellschaft mbH l Postfach 103 647 Lagernummer 007 704 || 2800 Bremen Bremen 5 431 D. Wandel u. Co. Il Am Holzhafen 12 Lagernummer 350 603 2800 Bremen 1 Bremen